    Case 21-30995-mvl11 Doc 5-1 Filed 05/28/21 Entered 05/28/21 16:30:22            Page 1 of 1
                                        EXHIBIT A


Golf Tailor LLC
                                         2 Week                2 Week            Monthly
                                     May 27 to June 11    June 12 to June 27 May 27 to June 27
Income                              $       300,000.00    $       300,000.00 $     600,000.00

Expenses:
Advertising                        $          25,241.75   $         14,300.00   $     39,541.75
Cost of Goods Sold                 $         162,028.58   $        180,848.79   $    342,877.37
Bank Service Charges               $             453.95    $                ‐   $        453.95
Salaries                           $          20,500.26   $         81,145.25   $    101,645.51
Payroll Taxes                      $           9,447.51   $          5,846.16   $     15,293.67
Insurance Expense                  $             352.82    $                ‐   $        352.82
Contract Labor                     $          19,710.00   $          5,140.00   $     24,850.00
Web Development                    $           4,200.00   $            112.00   $      4,312.00
Rent Expense                       $             132.00   $          1,632.00   $      1,764.00
Telephone Expense                  $           1,908.59   $            179.00   $      2,087.59
Dues & Subscriptions               $             202.06   $            375.00   $        577.06
Sales and Marketing                $          20,251.92   $            396.00   $     20,647.92
Commissions                         $                 ‐   $          5,020.00   $      5,020.00
Taxes                               $                 ‐   $          7,100.00   $      7,100.00
Legal Fees                                                $          7,500.00   $      7,500.00



Total Expense                      $        264,429.44    $       309,594.20    $    574,023.64


Net Income:                         $        35,570.56    $         (9,594.20) $      25,976.36
